The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 20, 2015

                                       No. 04-14-00800-CR

                                Whitney Elizabeth KNOWLTON,
                                           Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 12-1160-CR
                                 William Old, Judge Presiding


                                          ORDER
        On November 17, 2014, Appellant Whitney Elizabeth filed her notice of appeal with this
court. On January 9, 2015, after receiving notice from the court reporter that Appellant had not
filed a request or designation of record, this court ordered Appellant to provide written proof to
this court by January 20, 2015, that the necessary requests and paperwork had been filed with the
court reporter. We further ordered that if Appellant failed to respond within the time provided,
that Appellant’s brief would be due no later than February 9, 2015, and the court would only
consider those issues or points raised in Appellant’s brief that did not require a reporter’s record
for a decision. Neither a response to this court’s order nor a brief have been filed.

        On February 9, 2015, this court received correspondence from attorney Sam H. Lock
clarifying that he did not represent Appellant for any matters pending in the Fourth Court of
Appeals. Although it appears that a motion to withdraw was filed in the trial court, our records
indicate the attorney of record in this appeal is Julissa Vella. Ms. Vella is therefore ORDERED
to respond to this court in writing within ten days of the date of this order. The response should
state a reasonable explanation for failing to timely file the brief and demonstrate the steps being
taken to remedy the deficiency. If Ms. Vella fails to file an adequate response within ten days,
this appeal will be abated to the trial court for an abandonment hearing, and the trial court will be
asked to consider whether sanctions are appropriate. TEX. R. APP. P. 38.8(b)(2). The clerk of this
court shall cause a copy of this order to be served on Ms. Vela by certified mail, return receipt
requested, or give other personal notice of this order with proof of delivery.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court